Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated October 1, 1979, which (1) annulled an order of the State Division of Human Rights, *895dated May 28, 1979, which dismissed petitioner’s complaint upon a finding of no probable cause, and (2) dismissed the complaint on the ground that it was not processed within the statutorily prescribed period. Petition granted to the extent that the order of the appeal board is annulled, on the law, without costs or disbursements, and the matter is remitted to the appeal board for a determination on the merits of the issues raised by petitioner’s appeal to it (see Matter of Sarkisian Bros, v New York State Div. of Human Rights, 48 NY2d 816). Damiani, J. P., Titone, Margett and Martuscello, JJ., concur.